LOGO [g143397g36w04.jpg]

 

Exhibit 10.2

COMMERCIAL PAPER

ISSUING AND PAYING AGENT AGREEMENT

(Book-Entry Obligations Using DTC

Facilities and Physical Notes)

THIS AGREEMENT (this “Agreement”) dated as of January 31, 2011 (the “Effective
Date”) is entered into by and between Cisco Systems, Inc. (the “Issuer”) with
offices at 170 West Tasman Drive, San Jose CA, 95134 and Bank of America,
National Association (the “Bank”) with offices at 540 W. Madison, IL4-540-20-06,
Chicago IL, 60661.

 

Section 1. Appointment

The Issuer requests and hereby appoints the Bank to act on a non-exclusive basis
as agent for the Issuer in connection with the issuance and payment of unsecured
book-entry obligations (each, a “Book-entry Obligation”) as evidenced by a
Master Note Certificate (the “Note Certificate” and, together with the
Book-entry Obligations, the “Obligations”) in the form appended hereto in
Exhibit A. The Bank hereby agrees to act as agent for the Issuer, subject to the
provisions of this Agreement, beginning on the Effective Date.

 

Section 2. Certificate Agreement

The Issuer acknowledges that the Bank has entered into with The Depository Trust
Company (“DTC”) the commercial paper certificate agreement attached hereto as
Exhibit B (the “Certificate Agreement”). The Certificate Agreement is hereby
incorporated by reference herein and made a part hereof. The Issuer acknowledges
and agrees that the continued effectiveness of the Certificate Agreement is a
condition precedent to the Bank acting as agent hereunder and providing services
related to the Obligations.

 

Section 3. Letter of Representations; Resolutions; Authorized Persons

a. The Bank and the Issuer agree to comply with the relevant portions of DTC’s
Commercial Paper Issuing and Paying Agent Manual, and the DTC Same Day
Settlement System Rules (collectively the “DTC Rules”).

b. The Issuer has delivered to the Bank a certificate (as may be amended from
time to time, the “Issuer Certificate”), a copy of which is appended hereto as
Exhibit C, containing the name, title, contact details (including mailing
address and e-mail address), and true signature of each officer of the Issuer or
other person duly authorized to take action on behalf of the Issuer with respect
to the Obligations (each an “Authorized Person” and, collectively, the
“Authorized Persons”). The Issuer agrees to promptly



--------------------------------------------------------------------------------

LOGO [g143397g36w04.jpg]

 

provide a revised Issuer Certificate to the Bank in the event that the
Authorized Persons of the Issuer change.

c. The Issuer authorizes the Bank to accept Instructions (as defined in
Section 5) from any Authorized Person, provided such Instructions are signed by
at least two Authorized Persons.

d. The Issuer agrees that the Bank shall not be liable for the Bank’s action or
inaction in reliance on the Issuer Certificate at any time, including any
inaccurate Issuer Certificate for which a copy of an accurate replacement Issuer
Certificate has not been provided by the Issuer to the Bank.

 

Section 4. Note Certificate

a. The Issuer will, prior to the Effective Date, deliver to the Bank a Note
Certificate registered in the name of Cede & Co., a nominee of DTC, evidencing
the Obligations. The Note Certificate shall bear the manual or facsimile
signature[s] of [one or more] the Chief Financial Officer, the Treasurer and the
Assistant Treasurer of the Issuer (each an “Authorized Representative” and,
collectively, the “Authorized Representatives”) and specify the date of issuance
(the “Issue Date”), the full legal name of the Issuer, the name of the
jurisdiction in which the Issuer is organized, and the name of the bank acting
as paying agent for the Issuer.

b. Any Obligation (as evidenced by the Note Certificate) shall, upon the Bank’s
issuance of such Obligation in compliance with the terms of this Agreement on
behalf of the Issuer, bind the Issuer notwithstanding that one or both of the
Authorized Persons providing the Instructions for issuance of the Obligation
pursuant to Section 5(a) hereof are no longer Authorized Persons on the date
such Obligation is issued by the Bank. Furthermore, the Issuer agrees that the
Bank shall have no duty or responsibility to determine the genuineness of the
facsimile and/or manual signatures appearing on any document, including but not
limited to any Instructions or the Note Certificate, if such facsimile or manual
signature reasonably resembles the corresponding specimen signature of an
Authorized Representative or Authorized Person listed on the most recent Issuer
Certificate provided by the Issuer to the Bank.



--------------------------------------------------------------------------------

LOGO [g143397g36w04.jpg]

 

 

Section 5. Instructions

a. The term “Instructions” shall mean a communication, purporting to be from an
Authorized Person, in the form of either (i) a transmission through an
instruction and reporting communication service (“IPASS”) offered by the Bank
pursuant to Section 10 hereof or (ii) a written notice, including a written
notice transmitted by facsimile or e-mail, which bears or purports to bear the
signature of at least two Authorized Persons; prior to 12:00 PM (noon) Chicago
time on the day on which the Instructions are to be operative. Instructions may
be given at any time; provided that any Instructions received on a day on which
the Bank is not open for business, the Instructions will be operative, as
appropriate, on the next succeeding day on which the Bank is open for business.
In the event that Instructions are issued through IPASS, the Bank may
conclusively rely upon such instructions absent the signatures of Authorized
Persons.

b. If the Bank, in its sole discretion, acts upon Instructions transmitted after
12:00 PM (noon) Chicago time on the day on which the Instructions are to be
operative, the Issuer understands and agrees that (i) such Instructions shall be
acted upon, on a reasonable efforts basis, by the Bank pursuant to the custom
and practice of the commercial paper market, and (ii) the Bank makes no
representations or warranties that the issuance and delivery of any Note or
Obligation pursuant to Section 6 shall be completed prior to the close of
business on the Issue Date specified in the applicable Instructions.

Section 6.        Issuance

a. The Bank’s sole duties in connection with the issuance of the Book-entry
Obligations represented by the Note Certificate shall be as follows:

(i) to maintain a record of the outstanding Note Certificate on IPASS;

(ii) following receipt of applicable Instructions, to assign a CUSIP number to
each Obligation to be issued;

(iii) following receipt of applicable Instructions that set forth the face or
principal amount, net dollar amount, Issue Date, maturity date, interest rate
(if any), and amount of interest due at maturity date, and the applicable
discount amount (if any), for an Obligation, to cause delivery of such
Obligation on behalf of the Issuer by way of data entry or data transfer to the
DTC Same Day Funds Settlement System (“SDFS”), and to receive from SDFS a
confirmation receipt that delivery of such Obligation was effected; and

(iv) prior to the close of business on each Issue Date, to credit in immediately
available funds the net proceeds of all delivered Obligations to the Issuer’s
account with the Bank (full instructions to be provided).



--------------------------------------------------------------------------------

LOGO [g143397g36w04.jpg]

 

 

            b.

(i) The Issuer acknowledges that (A) the delivery or mailing of an Obligation
against payment of the net amount of the Obligation (i.e., the principal amount
of the Obligation less the discount specified in the Instructions or the
principal amount of an interest bearing Obligation) and the actual receipt of
payment thereof are not simultaneous transactions and (B) the purchaser of an
Obligation is obligated to settle its purchase of such Obligation in immediately
available funds before 1:30 PM Chicago time on the Issue Date for such
Obligation, unless otherwise agreed in writing with the Bank.

(ii) The Bank shall have no duty or responsibility to transfer to the Issuer any
amounts from the sale of an Obligation, or to advance to the Issuer any monies
or otherwise provide any credit to the Issuer with respect to such proceeds or
transfers, unless and until (A) the Bank actually receives the proceeds of the
sale of such Obligation and (B) the Bank’s receipt of such proceeds is not
subject to reversal or cancellation.

 

Section 7. Payment

a. The Issuer shall provide or cause to be provided Instructions to the Bank
regarding payment of Obligations at maturity. The Bank’s sole duty in connection
with payment of the Obligations at maturity shall be to pay the discounted
principal amount of the Obligation or principal plus interest of an
interest-at-maturity Obligation, in each case as specified in the applicable
Instructions, to the account specified in such Instructions.

b. The Bank shall not make a payment with respect to any maturing Obligation of
the amount referred to in this Section 7 unless immediately available funds in
the amount to be paid in respect of such Obligation have been received by the
Bank before 1:30 PM Chicago time on the applicable maturity date, unless
otherwise agreed in writing with the Bank, in accordance with the following
instructions: ABA routing number:             . GL Account Number:             ,
FFC:             Beneficiary Customer:             , and such funds are not
subject to reversal or cancellation.

c. The Issuer hereby gives blanket authority for the Bank to debit or credit the
Issuer’s Demand Deposit Account (DDA) account number (which will be specified by
the Issuer in writing) in accordance with this Agreement. The Bank will so debit
or credit the Issuer’s account number, at such time and in such amounts as
required from time to time for the purpose of funding any net amounts
outstanding due to account trading activity or to transfer to the Issuer’s DDA
any amounts held by the Bank at the end of any business day.



--------------------------------------------------------------------------------

LOGO [g143397g36w04.jpg]

 

If on any maturity date of the Obligations, a prospective purchaser of
Obligations to be placed on such date defaults in its duty to pay the cash
purchase price in immediately available funds by 1:30 PM Chicago time or at such
later time allowed by DTC or reclaims a formerly settled issuance, thereby
defaulting in regard to the Obligations such purchaser was to purchase on such
date, the Issuer agrees to pay the Bank on demand the amount of such failed or
reclaimed settlement if payment had been done by the Bank to the Issuer or on
behalf of the Issuer.

 

Section 8. United States Dollars

The Issuer agrees that the Obligations issued or presented hereunder shall be
denominated solely in United States Dollars. The Issuer further agrees that
payment of any and all amounts due pursuant to the provisions of this Agreement
shall be made solely in United States Dollars.

 

Section 9. No Agency or Trust and No Implied Duties

a. The Bank shall have no obligations under this Agreement towards, or any
relationship of agency or trust with, any Purchaser and shall only be obligated
to perform the duties of the Bank set out specifically in this Agreement. The
Bank shall have no implied duties or obligations under this Agreement.

b. The Bank shall not be under any obligation to take any action hereunder
through which the Bank may incur any expense or liability, the prompt payment of
or indemnification for which is not, in its opinion, assured.

 

Section 10. Issuing and Paying Agent Servicing System (IPASS)

a. The Bank hereby grants the Issuer and each Authorized Person access to IPASS
for the limited purposes set forth herein until the termination of this
Agreement in accordance with Section 14. The Issuer and each Authorized Person
is permitted to access IPASS for the purposes of transmitting Instructions to
the Bank or obtaining a record of the Note Certificate with respect to the
Obligations.

b. The Issuer acknowledges that under IPASS, each Obligation (and the Note
Certificate, if any, related thereto) shall remain subject to applicable laws,
regulations, rules and the provisions hereof. The Bank shall be entitled to
limit or restrict the Issuer’s or any Authorized Person’s use of IPASS as the
Bank deems necessary or desirable in its sole discretion. The Issuer
acknowledges and agrees that it and each Authorized Person shall be permitted to
access information through IPASS only for those Obligations that it is
authorized to access and no other Obligation. Each Authorized Person shall be
limited in its access rights to IPASS to the same extent of the Issuer, and no
Authorized Person shall be permitted to access a broader scope of information
about an Obligation than the Issuer may access at such time.



--------------------------------------------------------------------------------

LOGO [g143397g36w04.jpg]

 

c. Except as set forth in this Section 10, with respect to any agreement between
the Issuer and its Authorized Persons, the Issuer shall acquire no title,
ownership or sublicensing rights whatsoever in IPASS or in any trade secret,
trademark, copyright or patent of the Bank now or to become applicable to IPASS.
The Issuer may not transfer, sublicense, assign, rent, lease, convey, modify,
translate, convert to a programming language, decompile, disassemble,
recirculate, republish or redistribute IPASS for any purpose.

d. The Issuer shall ensure the security and confidentiality of all
identification numbers (“IDs”) and passwords (“Passwords”) to access IPASS,
whether issued to the Issuer or any Authorized Person by the Bank, and whether
chosen by the Issuer, any Authorized Person or the Bank. The Issuer agrees not
to share, transfer, disclose, make available or otherwise provide access to the
Issuer’s IDs and Passwords to any person who is not a Authorized Person. The
Issuer is responsible for all access and activity conducted, including the
sending of Instructions, using all IDs and Passwords permitting access to IPASS.
The Issuer shall immediately notify the Bank in writing, (i) if the Issuer
discovers or has received notice that an ID or Password has been compromised by
actual or suspected unauthorized use, loss, disclosure, access or acquisition,
(ii) if the Issuer suspects or discovers unauthorized access to or use of IPASS
for any reason, or (iii) when a Authorized Person, with a unique ID and
Password, is no longer permitted access to IPASS. The Issuer shall take all
necessary and advisable corrective actions, and shall cooperate fully with the
Bank to prevent, mitigate or rectify any unauthorized activity involving an ID
or Password or IPASS.

The Issuer agrees to indemnify the Bank in accordance with Section 13 against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, including reasonable attorney’s fees, that may be imposed on,
incurred by, or asserted against it in any way relating to or arising out of
resulting from the failure of the Issuer or any of its Authorized Persons to
maintain security and confidentiality of the applicable IDs and Passwords.

e. The Issuer agrees that use of IPASS is subject to the terms of this Agreement
(the “Terms”), as they may be amended, and applicable laws and regulations. The
Terms are binding on the Issuer (including the Issuer’s employees, agents and
successors) and each Authorized Person. The Bank may add, remove or modify the
information available on IPASS at any time without prior notice. The Issuer
acknowledges that IPASS may be unavailable to the Issuer from time to time, as
necessary.

f. IPASS may be used to access copies of the Note Certificate. The Issuer
acknowledges that any printed version of the Note Certificate is merely a copy
and is not, and shall not be considered by the Issuer or any Authorized Person
to be, the official Note Certificate. The Bank shall not be liable for the
completeness, correctness, accuracy, adequacy, usefulness, timeliness,
reliability or otherwise of the Note Certificate or any information accessed
through IPASS regarding an Obligation.



--------------------------------------------------------------------------------

LOGO [g143397g36w04.jpg]

 

g. IPASS AND ALL INFORMATION, SERVICES, SOFTWARE AND OTHER MATERIALS PROVIDED
THROUGH IPASS ARE PROVIDED “AS IS” AND “AS AVAILABLE” WITHOUT ANY EXPRESS OR
IMPLIED WARRANTY OF ANY KIND. THE BANK AND ITS SUPPLIERS SPECIFICALLY DISCLAIM
ALL WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO, WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT OF INTELLECTUAL
PROPERTY, QUALITY OR FITNESS FOR ANY PARTICULAR PURPOSE. THE ISSUER’S USE OF
IPASS AND ALL INFORMATION, SERVICES, SOFTWARE AND OTHER MATERIALS PROVIDED
THROUGH IPASS IS AT ITS OWN DISCRETION AND RISK.

THE BANK DOES NOT GUARANTEE SECURITY OF IPASS OR PREVENTION FROM LOSS OF,
ALTERATION OF, OR IMPROPER ACCESS TO THE ACCOUNT INFORMATION OR DATA. THE BANK
MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, RELATING TO
OR RESULTING FROM THE USE OF OR INABILITY TO USE IPASS, MISTAKES, OMISSIONS,
SERVICE INTERRUPTIONS, DELETION OF FILES, LOSS OR MODIFICATION OF CONTENT OR
DATA, ERRORS, DEFECTS, MISDELIVERIES, DELAYS IN OPERATION OR TRANSMISSION OR ANY
FAILURE OF PERFORMANCE, WHETHER OR NOT LIMITED TO CIRCUMSTANCES BEYOND ITS
CONTROL, COMMUNICATION FAILURE, THEFT, DESTRUCTION OR UNAUTHORIZED USE, ACCESS
TO OR ACQUISITION OF ANY SERVER, RECORDS, PROGRAMS OR SERVICES.

THE ISSUER UNDERSTANDS THAT THE BANK MAKES NO REPRESENTATION OR WARRANTY
REGARDING THE USE OF THE INFORMATION AVAILABLE THROUGH IPASS IN TERMS OF ITS
COMPLETENESS, CORRECTNESS, ACCURACY, ADEQUACY, USEFULNESS, TIMELINESS,
RELIABILITY OR OTHERWISE. THE ISSUER FURTHER UNDERSTANDS THAT INFORMATION
OBTAINED BY THE ISSUER THROUGH IPASS MAY (I) INCLUDE TECHNICAL INACCURACIES OR
TYPOGRAPHICAL ERRORS OR (II) BE PREPARED WITH, OR BASED ON, INFORMATION RECEIVED
FROM ONE OR MORE THIRD PARTIES. THE ISSUER AGREES THAT IT WILL INDEPENDENTLY
VERIFY ALL INFORMATION IT OR ANY AUTHORIZED PERSON OBTAINS THROUGH IPASS BEFORE
RELYING ON IT AND THAT THE BANK SHALL NOT BE LIABLE FOR, OR FOR THE RESULT OF,
ANY DECISIONS MADE BY THE ISSUER BASED ON SUCH INFORMATION.

h. Instructions transmitted over IPASS and received by the Bank pursuant to
Section 5, accompanied by the Issuer’s ID(s) and Password(s), shall be deemed
conclusive evidence that such Instructions are correct and complete and that the
issuance or redemption of the Obligation(s) specified in such Instructions has
been duly authorized by at least two Authorized Persons. The Bank shall not be
liable for rejecting Instructions as a result of inaccurate IDs or Passwords
indicated thereon.



--------------------------------------------------------------------------------

LOGO [g143397g36w04.jpg]

 

 

Section 11. Representations and Warranties of Issuer

The Issuer and/or the Bank, as indicated below, (each a “Party” and together the
“Parties”) represent and warrant as to itself only and not as to the other Party
as follows:

a. This Agreement and the Obligations have been duly authorized and this
Agreement when executed and the Obligations when issued in accordance with
Instructions, will be valid, legal and binding obligations of the Issuer,
enforceable against the Issuer in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (regardless of whether enforcement is sought in
a proceeding in equity or law). This Agreement has been duly authorized and when
executed will be a valid, legal and binding obligation of the Bank, enforceable
against the Bank in accordance with its terms;

b. The Issuer represents and warrants that this Agreement and the consummation
of the transactions herein contemplated will not (i) result in a breach of any
of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument for
money borrowed to which the Issuer is a party or by which the Issuer is bound or
to which any of the property or assets of the Issuer is subject, or (ii) result
in any violation of the provisions of the articles of incorporation or the
by-laws of the Issuer (or equivalent corporate formation and governance
documentation); which breach or default, in the case of each of clauses (i) and
(ii), might have a material adverse affect on the condition (financial or
otherwise) or operations of the Issuer or the ability of the Issuer to perform
its obligations under this Agreement, the Obligations and the Certificate
Agreement;

c. Each of the Issuer and the Bank, respectively, represents and warrants that
this Agreement and the consummation of the transactions herein contemplated will
not result in any violation of any law or regulation or any order, writ,
injunction or decree of any court or government instrumentality, to which the
Issuer or the Bank, as applicable, is subject or by which they or their
respective properties are bound, which violation might have a material adverse
affect on the condition (financial or otherwise) or operations of the Issuer or
the ability of the Issuer to perform its obligations under this Agreement, the
Obligations and the Certificate Agreement;

d. The Issuer represents and warrants that no consent or action of, or filing or
registration with, any governmental or public regulatory authority or body is
required for the issuance or sale of the Obligations, except as may be required
under “blue sky” or state securities laws in connection with the issuance and/or
sale of the Obligations by the Issuer; and

e. The Issuer represents and warrants that offers and sales of each Obligation
will be made in accordance with Section 4(2) of the Securities Act of 1933, as
amended, and Rule 506 thereunder (other than the filing of a Form D with the
Securities and Exchange Commission). Each Instruction provided by the Issuer or
related Authorized Persons to



--------------------------------------------------------------------------------

LOGO [g143397g36w04.jpg]

 

issue Obligations under this Agreement shall be deemed a representation and
warranty by the Issuer as of the date thereof that the representations and
warranties herein are true and correct as if made on and as of such date.

 

Section 12. Compensation

The Issuer agrees to pay such compensation for the Bank’s issuing and paying
agent services pursuant to this Agreement in accordance with the Bank’s schedule
of fees, as amended from time to time (subject to prior written notification
delivered to the Issuer not less than thirty (30) days prior to the effective
date of any amendment) dated January 19, 2011, and executed by the Issuer. The
obligation of the Issuer in this Section 12 to pay the Bank fees for services
provided under this Agreement shall shall survive any termination of this
Agreement and the issuance and payment of the Obligations.

 

Section 13. Indemnification

a. The Issuer agrees that, except in the case of gross negligence or willful
misconduct on the part of the Bank in the performance of its duties hereunder or
its reckless disregard of its duties and obligations hereunder, the Bank shall
not be liable for any losses, damages, liabilities or costs suffered or incurred
by the Issuer in relation to this Agreement. The Issuer agrees that in any case
in which the Bank may be liable as a result of the Bank’s gross negligence or
willful misconduct in the performance of its duties hereunder or its reckless
disregard of its duties and obligations hereunder, the Bank will only be liable
up to an amount equal to the aggregate of the fees paid by the Issuer to the
Bank in respect hereof plus any amount of indemnification previously received by
the Bank from the Issuer in accordance with the provisions hereof. The Issuer,
in the absence of gross negligence or willful misconduct on the part of the Bank
or the Bank’s reckless disregard of its duties and obligations hereunder, agrees
to indemnify the Bank and hold it harmless from and against (x) any and all
actions, claims (groundless or otherwise), suits, losses, fines and penalties
arising out of the Bank’s having executed this Agreement or otherwise having
performed any of its obligations hereunder and (y) any damages, costs, expenses
(including reasonable legal fees and disbursements), losses or liabilities
relating to any such actions, claims, suits, losses, fines or penalties or to
any breach of this Agreement by the Issuer.

b. Notwithstanding any contrary provision herein, neither the Bank nor its
affiliates, suppliers, contractors, service providers, directors, officers,
employees and agents will be liable for any damages, including without
limitation, direct or indirect, incidental, special, consequential, exemplary or
punitive damages arising out of or in any way related to this Agreement or
IPASS, including the delivery of, or the implementation of Instructions as
delivered, through IPASS, whether based on contract, tort, strict liability or
otherwise. This provision applies without limitation to any damages or injury
arising from any failure of performance, error, omission, interruption,
deletion, defect, delay in operation or transmission, computer virus, line
system failure, file corruption, network or system outage, or loss, use or
modification of content or data, even if advised of the possibility of



--------------------------------------------------------------------------------

LOGO [g143397g36w04.jpg]

 

such damages. No third party, including but not limited to any Authorized
Person, shall have any right to or claim for indemnification from the Bank under
this Agreement.

c. The Bank will not have any liability for failure to perform or delay in
performing duties set forth herein if the failure or delay is due to an event of
force majeure. An event of force majeure is an event or condition beyond the
Bank’s control, such as, without limitation, a natural disaster, civil unrest,
state of war, or act of terrorism.

d. This Section 13 shall survive any termination of this Agreement and the
issuance and payment of the Obligations.

 

Section 14. Termination

a. This Agreement shall terminate on the date that is the earlier of (i) the
date on which the Certificate Agreement is no longer in place for whatever
reason and (ii) the date on which the Bank or the Issuer has terminated this
Agreement in accordance with this Section 14.

b. The Bank may terminate this Agreement at any time with not less than thirty
(30) day’s prior written notice to the Issuer. The Issuer may terminate this
Agreement at any time by not less than thirty (30) days’ prior written notice to
the Bank. In the event this Agreement is terminated by the Issuer, the Issuer
shall bear any reasonable costs related to the transfer or completion of the
Bank’s responsibilities hereunder In the event this Agreement is terminated by
the Bank, the Bank shall bear any reasonable costs related to the transfer or
completion of the Bank’s responsibilities hereunder.

c. No termination of this Agreement shall affect the rights and obligations of
the Issuer and the Bank which have accrued under this Agreement prior to such
termination. In the event of termination of this Agreement, for any reason, the
Bank agrees that it shall cooperate with the Issuer or its designee for the
orderly transition of services hereunder; provided, however, that nothing herein
shall be construed as requiring the Bank to continue meeting its obligations
hereunder until such time as a replacement for the Bank is appointed by the
Issuer. This Section 14 shall survive any termination of this Agreement and the
issuance and payment of the Obligations.

 

Section 15. Addresses

a. Instructions hereunder shall be mailed, faxed, emailed, or transmitted via
IPASS to the Bank at the address, facsimile number, or email address specified
below, as applicable, and shall be deemed delivered upon actual receipt by the
Bank’s Commercial Paper Issuance Operations at the address, facsimile number or
e-mail address specified below:

Bank of America, National Association

540 W. Madison

IL4-540-20-06



--------------------------------------------------------------------------------

LOGO [g143397g36w04.jpg]

 

Chicago, Illinois 60661

Attn: IPA Services

Telephone:    (312) 992-2306

Facsimile:     (312) 803-2763

marili.saporito@bankofamerica.com

b. All notices, requests, demands and other communications hereunder (excluding
Instructions) shall be in writing and shall be deemed to have been duly given
(i) upon delivery by hand (against receipt), or (ii) by United States Post
Office registered mail (against receipt) or by regular mail (when mailed) to the
Party, in each case at the address set forth below or at such other address as
either party may designate by written notice:

 

  (A) The Issuer:

Cisco Systems, Inc.

170 West Tasman Drive

San Jose, CA 95134

Attn:    Roger Biscay

    Vice President, Treasurer and Global Risk Management

Telephone:

Facsimile:

With a copy to:

Cisco Systems, Inc.

170 West Tasman Drive

San Jose, CA 95134

Attn:    Mark Chandler

    Senior Vice President, General Counsel and Secretary

Telephone:

Facsimile:

 

  (B) The Bank:

Bank of America, National Association

540 W. Madison

IL4-540-20-06

Chicago, Illinois 60661

Attn: IPA Services

Telephone:    (312) 992-2306

Facsimile:     (312) 803-2763



--------------------------------------------------------------------------------

LOGO [g143397g36w04.jpg]

 

 

Section 16. Funds Held on Account; No Interest Earned

Funds received by the Bank in accordance with payments on the Obligations shall
be held pursuant to this Agreement until such time as it is transferred in
accordance with relevant Instructions. Except as provided for under Section 7(c)
hereof or as otherwise agreed upon in writing with the Issuer, the Bank shall
not be liable for interest on any funds received, or held by, it hereunder, it
being understood and agreed that, notwithstanding anything stated herein to the
contrary, the Bank shall be liable for interest on any funds received, or held
it, that were not transferred to an interest-bearing account pursuant to the
provisions of Section 7(c) due to error, gross negligence or other fault on the
part of the Bank.

 

Section 17. Miscellaneous

a. This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New York and, as applicable, operating circulars of the
Federal Reserve Bank, federal laws and regulations as amended, New York Clearing
House rules, the DTC Rules, and general commercial bank practices applicable to
commercial paper issuance and payment, funds transfer and related activities.

b. The Issuer and the Bank irrevocably agree that the courts of the United
States federal courts or the courts of the State of New York sitting in the
Borough of Manhattan are to have jurisdiction to settle any disputes or
determine any proceedings (respectively, “Disputes” and “Proceedings”) which may
arise out of or in connection with this Agreement, any Instructions or any
Obligations and that accordingly any Proceeding or Dispute so arising may be
brought in such courts. Each of the Issuer and the Bank irrevocably and
unconditionally waive and agrees not to raise any objection which it may have
now or subsequently to the laying of the venue of any Disputes or Proceedings in
the courts of New York and any claim that any Disputes or Proceedings have been
brought in an inconvenient forum and further irrevocably and unconditionally
agrees that a judgment in any Disputes or Proceedings brought in the courts of
New York shall be conclusive and binding upon the Issuer and the Bank and may be
enforced in the courts of any other jurisdiction. Nothing in this clause shall
limit any right to take Disputes or Proceedings against the Issuer in any other
court of competent jurisdiction, nor shall the taking of Disputes or Proceedings
in one or more jurisdictions preclude the taking of Disputes or Proceedings
against the Issuer in any other jurisdiction, whether concurrently or not.

c. This Agreement may not be assigned by the Issuer and may not be modified, or
amended or supplemented except by a writing or writings duly executed by an
Authorized Representative and a duly authorized representative of the Bank.

d. Neither Party will use the other’s name or refer to the other Party, directly
or indirectly, in any solicitation, marketing material, advertisement, news
release or other release to any publication with out receiving the other Party’s
specific prior written approval for each such use or release.



--------------------------------------------------------------------------------

LOGO [g143397g36w04.jpg]

 

e. No failure or delay on the part of any Party in exercising any power of right
under this Agreement shall operate as a waiver, nor does any single or partial
exercise of any power or right preclude any other or further exercise of any
other power or right. Any such waiver shall be effective only in the specific
instance and for the purpose for which it is given.

f. This Agreement, together with the exhibits attached hereto, contains the
entire understanding and agreement between the Bank and the Issuer with respect
to the Obligations. All prior agreements, understandings, representations,
statements, promises, inducements, negotiations, and undertakings and all
existing contracts previously executed between the Bank and the Issuer with
respect to the Obligations are superseded in whole hereby.

g. With respect to all references herein to nouns, insofar as the context
requires, the singular form shall be deemed to include the plural, and the
plural form shall be deemed to include the singular.

h. In no event shall the Bank be liable for any failure or delay in the
performance of its obligations hereunder because circumstances beyond the Bank’s
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations or the like which restrict or
prohibit the providing of the services contemplated by this Agreement.

i. Following its receipt of written request of the Issuer, the Bank shall
provide the Issuer with information the Bank has with respect to any Obligations
issued and paid hereunder. In addition, the Bank agrees to cooperate with the
Issuer with respect to any matter directly or indirectly related to
examinations, audits, inspections, and other regulatory proceedings performed by
internal or external auditors of the Issuer or by any regulatory agency with
jurisdiction over the Issuer. All costs and expenses (including reasonable legal
expenses) incurred by the Bank in conjunction with this clause (i) of Section 17
shall be reimbursed by the Issuer within thirty (30) days of a written demand to
the Issuer by the Bank.

j. Clauses (a), (b), (d), (g), (h) and (i) of this Section 17 shall survive any
termination of this Agreement and the issuance and payment of the Obligations.

[Signature page follows]



--------------------------------------------------------------------------------

LOGO [g143397g36w04.jpg]

 

In witness whereof, the Bank and the Issuer have caused this Agreement to be
executed on their behalf by duly authorized persons as of the day and year first
above written.

 

Bank of America, National Association     Cisco Systems, Inc.

/s/ Richard Benjamin

   

/s/ Roger Biscay

           Authorized Person’s Signature Name:   

Richard Benjamin

    Name:   Roger Biscay Title:   

VP

    Title:  

Vice President, Treasurer

and Global Risk Management

Date:   

January 31, 2011

    Date:  

January 31, 2011

          

/s/ Greg Bromberger

           Authorized Person’s Signature            Name: Greg Bromberger       
    Title: Assistant Treasurer            Date:  

January 31, 2011

List of Exhibits

Exhibit A: DTC Master Note

Exhibit B: DTC Certificate Agreement

Exhibit C: Authorized Persons